Appeal from a judgment of the Supreme Court (Kane, J.), entered August 10, 1992 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as time barred.
The Statute of Limitations began to run on the Parole Board decision at issue on February 11, 1992, when petitioner admittedly received the parole appeal decision notice (see, Matter of Biondo v New York State Bd. of Parole, 60 NY2d *1033832). Given that the proceeding was commenced upon service of the order to show cause and petition on respondent in July 1992, after the four-month Statute of Limitations had expired (see, Matter of Bogle v Mann, 175 AD2d 409), Supreme Court properly dismissed the petition as time barred.
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the judgment is affirmed, without costs.